         Case 1:16-cv-09058-DLC Document 152 Filed 03/29/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 WILLIAM R. UNDERWOOD,                  :
                                        :                16cv9058 (DLC)
                     Plaintiff,         :
                                        :                      ORDER
           -v-                          :
                                        :
 LASTRADA ENTERTAINMENT COMPANY, LTD., :
 STEVE ARRINGTON, SAM CARTER, CHARLES   :
 CARTER, WAUNG HANKERSON, and ROGER     :
 PARKER,                                :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On March 26, 2021, plaintiff William Underwood moved to

file under seal certain documents in conjunction with his brief

in opposition to the defendants’ motion for summary judgment,

and to redact portions of his brief in opposition to the

defendants’ motion for summary judgment and his Rule 56.1

statement that reference, describe, or quote from the documents.

This Court has reviewed the motion and the documents.             It is

hereby

     ORDERED that Underwood’s motion to file under seal is

granted.


Dated:       New York, New York
             March 29, 2021
